DETAILED ACTION
This non-final Office action is responsive to the application filed March 22nd, 2021. Claims 1-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/21 and 5/10/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Claim 1 recites the phrase “…linking each of the identified narrative structures to an actant category among a set of predetermined actant categories constituting an actantial scheme.”  Applicant’s specification discloses “….This module 2 comprises an analysis of the relationships between characters (actants) of the actantial scheme that together construct a network. Opponents and helpers are identified together with their actions in the actantial scheme.” (See Applicant’s Specification para. 0080 and fig. 3). However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that shows how the actantial scheme is determined.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the following limitation, “wherein the capturing step implements a conversational agent that is programmed to capture additional experience-content data”. It is unclear to the Examiner the structural components of the conversational agent that allow the agent to capture additional experience-content data. For the sake of compact prosecution, Examiner is interpreting the “conversational agent” as a programmed device able to receive data. 
Independent claim 1 recites the following limitation, “natural language narratives”. It is unclear to the Examiner what is meant by the term. For the sake of compact prosecution, Examiner is interpreting the term as the use of natural language processing on corresponding narrative data.
Independent claim 1 recites the following limitation, “linking each of the identified narrative structures to an actant category among a set of predetermined actant categories constituting an actantial scheme”. It is unclear to the Examiner what “constitutes and actantial scheme”. For the sake of compact prosecution, Examiner is interpreting the “actantial scheme” as a map/model utilized to display the various actantial categories. 
Claim 9 recites the following limitation, “aggregating the whole narratives structures identified as filling an actantial scheme”. It is unclear to the Examiner what is meant by the term “whole narrative structure”. For the sake of compact prosecution, Examiner is interpreting “whole” as any narrative associated with an entity.
Claim 9 recites the limitation "the whole narratives" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter;
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), and dependent claims 2-21, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claims are directed toward processing experience-content data within natural language narratives, comprising the steps of capturing experience-content data from of one or more sources of information; analyzing the captured experience-content data so as to identify narrative; and linking each of the identified narrative structures to an actant category among a set of predetermined actant categories constituting an actantial scheme; and wherein the capturing step implements a conversational agent that is programmed to capture additional experience-content data, until all actant categories of the actantial scheme are filled with captured experience-content data (Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). [Examiner notes the underlined limitations above are directed to the abstract idea]. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are analyzing capture experience-content data to identify narrative structures and linking the identified narrative structures to an actant category constituting an actantial scheme, which are functions of the human mind in the form of judgement and evaluation. The Applicant’s claimed limitations are processing experience-content data within natural language narratives, which is directed towards the abstract idea of Mental Process.
In addition, dependent claims 2-21 further narrow the abstract idea and are directed to further defining the analysis of the experience-content data; aggregating the experience-content data within an experimental blockchain; capturing experience-content data; encrypting data of captured experience-content; sharing experiences; providing third-party access; and implementation of the method. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to mental process. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “capturing experience-content data from of one or more sources of information; capture additional experience-content data, until all actant categories of the actantial scheme are filled with captured experience-content data” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a conversational agent that is programmed to; a connector database; an experimental blockchain” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-21 further narrow the abstract idea and dependent claims 10, 12, and 13 additionally recite “capturing experience-content data from at least one social network or website, or an application Web”, “sharing experiences between users through a shared experiential blockchain”, and “providing to a third party access to an experiential blockchain including experience-content data sharing at least one common marker” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “experiential blockchain” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “a conversational agent that is programmed to; a connector database; an experimental blockchain” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-21 recite “a conversational agent that is programmed to; a connector database; an experimental blockchain”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0047 and Figures 1 & 3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “capturing experience-content data from of one or more sources of information; capture additional experience-content data, until all actant categories of the actantial scheme are filled with captured experience-content data” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-21 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10, 12, and 13 additionally recite “capturing experience-content data from at least one social network or website, or an application Web”, “sharing experiences between users through a shared experiential blockchain”, and “providing to a third party access to an experiential blockchain including experience-content data sharing at least one common marker” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “experiential blockchain” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (U.S 2014/0108006 A1) in view of Shah (U.S 2017/0103472 A1).
Claim 1
Regarding Claim 1, Vogel discloses the following:
A method of processing experience-content data within natural language narratives, comprising the steps of [see at least Paragraph 0008 for reference to the method of analyzing and mapping semiotic relationships to be leveraged into content recommendations for users; Paragraph 0067 for reference to the method seeking to create new ways of defining and mapping relationships between content items in order to create more relevant content recommendations] 
capturing experience-content data from of one or more sources of information [see at least Paragraph 0068 for reference to a content recommendation engine that surfaces relevant content items to a user on one or more HTTP enabled devices; Figure 1 and related text regarding item 112 ‘request for documents’; Figure 4A and related text regarding the process of collecting and analyzing a plurality of documents in order to extract metrics from the collected documents]
analyzing the captured experience-content data so as to identify narrative [see at least Paragraph 0074 for reference to narrative dependencies being extracted from the text of documents and tracked and used to identify the dimension height of the extracted text; Figure 4B and related text regarding the method for analyzing a plurality of documents in order to recommend the documents to the user based on their isotone profile; Figure 29 and related text regarding components of a narrative function being extracted and used for semiotic stories] 
linking each of the identified narrative structures to an actant category among a set of predetermined actant categories constituting an actantial scheme [see at least Paragraph 118 for reference to the system in addition to extracting narrative functions also extracting actants which are high-level fundamental relationships between actors in a story; Paragraph 0120 for reference to the actantial model being used to surface high-level, fundamental relationships within a story; Paragraph 0123 for reference to the ontological map showing various actants to be extracted from articles and used to define semiotic stories; Figure 32 and related text regarding the actantial model used to define and extract semiotic stories; Figure 35 and related text regarding the actantial ontological map that illustrates how ontologies are created and leveraged into content recommendations]
wherein the capturing step implements a conversational agent that is programmed to capture additional experience-content data, until all actant categories of the actantial scheme are filled with captured experience-content data [see at least Paragraph 0068 for reference to a content recommendation engine that surfaces relevant content items to a user on one or more HTTP enabled devices; Figure 1 and related text regarding item 106 ‘semiotic analysis and mapping engine’ and item 108 ‘recommendation engine’; Examiner notes the ‘engine’ as analogous to the ‘conversational agent’] 
While Vogel discloses the limitations above, it does not disclose wherein the capturing step implements a conversational agent that is programmed to capture additional experience-content data.
However, Shah discloses the following:
A method of processing experience-content data within natural language narratives, comprising the steps of [see at least Paragraph 0127 for reference to the method for facilitating crowdsourced and multi-level credentialing over the network for use of multi-level credentialed information through the crowdsourced network; Paragraph 0158 for reference to the natural language processing-based analysis engine (NLP-based analysis engine) processes textual information-based reviews and comments generated as part of textual review of the electronic documents; Paragraph 0200 for reference to the method for performing an expertise driven review and scoring of electronic documents in a crowdsourced environment; Figure 12 and related text regarding the method for performing an expertise driven review and scoring of electronic documents in a crowdsourced environment] 
capturing experience-content data from of one or more sources of information [see at least Paragraph 0200 for reference to the method including receiving a document from a submitting party for reviewing; Figure 12 and related text regarding item 1202 ‘receive a document for reviewing and scoring’] 
wherein the capturing step implements a conversational agent that is programmed to capture additional experience-content data [see at least Paragraph 0190 for reference to network information, metadata information, and other network queries being extracted by an agent device and transmitted to the network patterns assessment device for further processing; Paragraph 0190 for reference to the agent device watching browser and network behavior and aggregating behavioral and network information to submit to the blockchain; Paragraph 0191 for reference to the agent device extracting device information and transmitting the device information to the device patterns assessment device; Figure 9 and related text regarding item 916 ‘agent device’] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel to include the agent of Shah. Doing so would validate whether the behavior exhibited by the expert during review of the documents is in accordance with a preferred and routine behavior of the expert, as stated by Shah (Paragraph 0190).
Claim 2
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 2, Vogel discloses the following:
the analyzing step includes detecting within the captured experience-content data one or more markers among a predetermined set of markers, each detected marker linking to an actant category [see at least Paragraph 0073 for reference to correlations, which are attributes collected from various documents serving as markers of various styles or genres; Paragraph 0089 for reference to special punctuation markers are paired with readability; Paragraph 0090 for reference to discourse markers being used to define correlations, such as g personal pro nouns, proximity of deictics (e.g., determiners, markers of time and place), possessive forms, qualifiers (e.g., adjectives, adverbs, modality), sentiments and emotions, argumentation markers, emphasis tropes, and time and aspect markers; Paragraph 0110 for reference to the isotopy being a longitudinal study of topic markers; Paragraph 0114 for reference to the extracted narrative functions beign grouped by semiotic markers in order to form different isotopy patterns; Paragraph 0121 for reference to once markers and isotopies have been extracted the can be used to form semiotic stories; Figure 22 and related text regarding item 2204 ‘marker’] 
Claim 3
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 3, Vogel discloses the following:
the analyzing step further includes detecting within the captured experience-content data one or more connectors among a predetermined set of connectors recorded within a connector data base [see at least Paragraph 0064 for reference to the system including a database for various database categories; Paragraph 0065 for reference to the database being used to store, arrange, and retrieve data of various categories; Paragraph 0096 for reference to Figure 15 first component illustrating negative correlation between content level and conversation through use of logical connectors; Paragraph 0098 for reference to Figure 16 third and fourth components including a high ratio of logical connectors] 
Claim 4
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 4, Vogel discloses the following:
the analyzing step further includes detecting within the captured experience-content data one or more feeling or emotion markers among a predetermined set of emotion markers within a dictionary of feelings and emotions [see at least Paragraph 0067 for reference to semiotics defining an emotional context for content items; Paragraph 0090 for reference to the system containing multiple types of markers including sentiments and emotions; Figure 35 and related text regarding the system determining the ‘emotional status’ of the data] 
Claim 5
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 5, Vogel discloses the following:  
the analyzing step further includes detecting within the captured experience-content data one or more isotopies [see at least Paragraph 0074 for reference to the dimension height and extracted narrative dependencies are used to define different semiotic isotopes, known throughout the rest of this disclosure as isotones which are used to index and categorize the documents, so documents with similar isotones are indexed together; Paragraph 0109 for reference to narrative dependencies being tracked and used to identify and extract isotopies; Figure 20 and related text regarding item 2116 ‘isotopies’; Figure 22 and related text regarding the isotopy semiotic model; Figure 24 and related text regarding dependency grammar parsing performed on the sample collected documents in order to identify isotopy; Figure 25 and related text regarding the plurality of isotopies that are extracted during dependency grammar parsing] 
Claim 6
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 6, Vogel discloses the following:
the analyzing step further includes identifying within the captured experience-content data a set of tests comprising, respectively, a qualifying test, a decisive test and a glorifying test, so as to extract from the captured experience-content data proven experiences [see at least Paragraph 0072 for reference to writing style and tone are analyzed by gathering metrics, aggregating the metrics into tables identifying correlations between certain metrics, and using the correlations; Paragraph 0085 for reference to the metrics being applied to documents in order to identify correlations in which four patterns of communication serve as the foundation for applied metrics: readability; structure (and rhythm); discourse; and the quality and originality of the content; Figure 4A and related text regarding the process of collecting and analyzing a plurality of documents in order to extract metrics from the collected documents; Examiner asserts the ‘metrics’ as analogous to the ‘set of test’]  
Claim 7
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 7, Vogel discloses the following:
the analyzing step further includes identifying within the captured experience-content data patterns of self-similarity, so as to as to provide fractal dimensions of experiences [see at least Paragraph 0070 for reference to user behavior being tracked in order to learn what tones the user prefers and content is recommended to a user that contains tones similar to what the user prefers; Paragraph 0075 for reference to similarities being found when a category or figure pertains to the same classes of categories and figures that another category or figure belongs to; Paragraph 0105 for reference to the type of parsing creates dependency graphs which surface named entities, topics and sentiments to be latched into a taxonomy containing the same or similar named entities, topics and sentiments] 
Claim 8
While the combination of Vogel and Shah discloses the limitations above, Vogel does not disclose a step for aggregating captured experience-content data within an experiential blockchain.
Regarding Claim 8, Shah discloses the following: 
a step for aggregating captured experience-content data within an experiential blockchain [see at least Paragraph 0147 for reference to the reputation assessment engine aggregating various discrete reputations from crowdsource experts over a blockchain configured network; Paragraph 0190 for reference to the agent device aggregating behavioral and network information and submitting it to the blockchain]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel to include the aggregation using blockchain of Shah. Doing so would provide a secured, disintermediated and distributed framework to amplify and support integration of information across a range of uses and stakeholders defined by the entities, as stated by Shah (Paragraph 0033). 
Claim 9
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 9, Vogel discloses the following:
the aggregation step comprises aggregating the whole narratives structures identified as filling an actantial scheme [see at least Paragraph 0108 for reference to semiotic personas being formed by extracting and aggregating patterns of communication around entities; Paragraph 0108 for reference to aggregating and clustering isotopies around entities to form the semiotic; Figure 23 and related text regarding isotopies being extracted and aggregated to form semiotic personas] 

Claim 10
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 10, Vogel discloses the following:
the capturing step further includes capturing experience-content data from at least one social network or website, or an application Web [see at least Paragraph 0064 for reference to the database management module fulfills dynamic requests from the server to build databases from various websites to store and retrieve information; Paragraph 0068 for reference to a content recommendation engine that surfaces relevant content items to a user on one or more HTTP enabled devices; Figure 1 and related text regarding item 112 ‘request for documents’; Figure 4A and related text regarding the process of collecting and analyzing a plurality of documents in order to extract metrics from the collected documents] 
Claim 11
While the combination of Vogel and Shah discloses the limitations above, Vogel does not disclose a step of encrypting data of captured experience-contents.
Regarding Claim 11, Shah discloses the following: 
a step of encrypting data of captured experience-contents [see at least Paragraph 0195 for reference to the private data store providing virtual store to facilitate interaction, information exchange, reviewing, and presentation of documents for review according to granted access for an expert which the compartmentalization of the documents ensures that the documents are secured and private as per access rights authorized to the experts; Paragraph 0197 for reference to the blockchain configured digital ecosystem may provide a federated blockchain consisting of several entities/participants and associated computers and devices and sensors that jointly create the reviews and attempts to process transfers of data through a trusted, secured and distributed network of the blockchain configured access points]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel to include the data encryption and security of Shah. Doing so would provide a secured, disintermediated and distributed framework to amplify and support integration of information across a range of uses and stakeholders defined by the entities, as stated by Shah (Paragraph 0033).
Claim 12
While the combination of Vogel and Shah discloses the limitations above, Vogel does not disclose a step of sharing experiences between users through a shared experiential blockchain.
Regarding Claim 12, Shah discloses the following:  
a step of sharing experiences between users through a shared experiential blockchain [see at least Paragraph 0032 for reference to the crowdsourced network may be a blockchain configured social integrity network So that the experts or reviewers or participants are connected with the blockchain configured Social integrity network through distributed access points that serve as access to various systems and sub-systems of the ecosystem in a distributed fashion for all participants to manage, share, edit, annotate and review documents in parallel within authorized access rules] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel to include the sharing using blockchain of Shah. Doing so would enable shared data which provides near real-time updates across a network accessible to all authorized entities without the need for a centralized authority or exchange, as stated by Shah (Paragraph 0033).
Claim 13
While the combination of Vogel and Shah discloses the limitations above, Vogel does not disclose a step of providing to a third party access to an experiential blockchain including experience-content data sharing at least one common marker.
Regarding Claim 13, Shah discloses the following: 
a step of providing to a third party access to an experiential blockchain including experience-content data sharing at least one common marker [see at least Paragraph 0113 for reference to an entity or agency may be allowed a direct access to the certified profiles database based on preferences and rules defined for the entity or the agency; Paragraph 0115 for reference to the certified profiles database being blockchain configured so as to allow access by the entities or any other agency and associated computing systems through the distributed plurality of access points simultaneously and reflect or view reviews or any changes during review process in near-real time] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel to include the providing access using blockchain of Shah. Doing so would allow all participants to have access to distributed ledgers to maintain a secure exchange without broken trusts, as stated by Shah (Paragraph 0033).
Claim 14
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 14, Vogel discloses the following:
the method is implemented in a web application for travel or accommodation [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories] 
Claim 15
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 15, Vogel discloses the following: 
the method is implemented in a transport web application [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories]
Claim 16
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 16, Vogel discloses the following: 
the method is implemented in a social network [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories] 
Claim 17
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 17, Vogel discloses the following: 
the method is implemented in an e-commerce web application [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories]
Claim 18
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 18, Vogel discloses the following: 
the method is implemented in a foodtech web application [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories]
Claim 19
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 19, Vogel discloses the following:  
The method of claim 1, implemented in a simulation tool [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied as part of a search engine feature to recommend articles, documents, or other content items to a user based on a query] 
Claim 20
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 20, Vogel discloses the following:
the method is implemented in an entertainment service [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories]
Claim 21
While the combination of Vogel and Shah discloses the limitations above, regarding Claim 21, Vogel discloses the following:
the method is implemented in a customer experience department [see at least Paragraph 0135 for reference to the systems and methods having various applications, for example a webpage or website to help recommend content to users; Paragraph 0135 for reference to the method being applied to online content other than articles or documents, such as movies, music, images, etc. to recommend content items with related semiotic stories]   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2015/0234805 A1
Caswell, David Allen
System and Method for Interacting With Event and Narrative Information as Structured Data



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683